In re: State of Louisiana applying for writs of certiorari, prohibition and mandamus.
The application is denied. On the showing made we are not justified in exercising our supervisory jurisdiction; however, the State is reserved the right to submit further evidence as a predicate for the admissibility of the confession; as well as rebut any evidence offered by the defendant, and to show all the facts surrounding the giving of the confession. In the event of an adverse ruling as to the admissibility of the confession the State is reserved the right to renew its application.
HAMITER, J., is of the opinion that the relief prayed for by the State should be granted.